                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 HUGH A. NICELEY #235763,                         )
                                                  )
         Petitioner,                              )
                                                  )
 v.                                               )           NO. 3:20-cv-00088
                                                  )           JUDGE TRAUGER
 WARDEN MIKE PARRIS,                              )
                                                  )
         Respondent.                              )

                                MEMORANDUM AND ORDER
        Hugh Niceley has filed a petition for the writ of habeas corpus under 28 U.S.C. § 2254.

This is not his first such petition. For the reasons explained below, this petition does not constitute

a second or successive petition for the purposes of the Antiterrorism and Effective Death Penalty

Act (AEDPA), but it will be dismissed as untimely.

                                     I.      BACKGROUND

        In 1994, a Robertson County jury convicted the petitioner of nine felony counts, including

one count of child rape and several counts of aggravated rape. (Doc. No. 9-1 at 4–12.) The trial

court sentenced him to a combination of concurrent and consecutive sentences, all of which were

set at 30% release eligibility, for a total effective sentence of 53 years in prison. (Id.; Doc. No. 10

at 2.) The petitioner succeeded in having his convictions on four of the aggravated rape counts

vacated on direct appeal, State v. Nicely, No. 01C01-506-CC-00160 (Tenn. Crim. App. May 9,

1996), but ultimately failed to obtain any further relief through post-conviction proceedings or his

first federal habeas. See Nicely v. Mills, No. 11-5735 (6th Cir. Apr. 3, 2013) (affirming denial of

habeas relief.)




      Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 1 of 7 PageID #: 196
       Meanwhile, without the petitioner’s knowledge, in a letter dated March 18, 1999, the

Tennessee Department of Correction notified the trial court that, pursuant to state law, the

petitioner’s release eligibility for his conviction of child rape on Count 9 should have been set at

100% rather than 30% and invited “an amended or corrected order.” (Doc. No. 9-1 at 56.) The

trial court responded by entering amended judgments on April 5, 1999, setting release eligibility

at 100% for all nine counts on which the petitioner was originally convicted, including the four for

which his convictions had already been overturned. State v. Nicely, No. M2017-02535-CCA-

R3CD, 2019 WL 413741, at *1 (Tenn. Crim. App. Feb. 1, 2019); (Doc. No. 9-7 at 2; Doc. No. 9-

1 at 13–21.) The petitioner did not learn of these amended judgments until November 10, 2016,

after he inquired about a discrepancy he noticed in his TDOC sentence calculation. (Doc. No. 1 at

6; Doc. No. 9-1 at 28, 55.)

       Almost ten months later, on September 5, 2017, the petitioner submitted a motion to the

trial court to correct his sentence on the basis that the ex parte amended sentences were illegal and

void. (Doc. No. 9-1 at 24–37.) The trial court acknowledged that Counts 4–7 should have been

dismissed and that the only count requiring a 100% eligibility date was Count 9. (Id. at 67–68.)

Accordingly, it dismissed Counts 4–7, vacated the amended judgments for Counts 1–3 and 8, and

left in place the amended judgment only for Count 9. (Id.) The petitioner, through counsel,

“reluctantly” agreed to entry of the trial court’s order. (Id. at 68–69; Doc. No. 9-3 at 4.)

Nevertheless, he appealed the order, pro se, to the Tennessee Court of Criminal Appeals. (Id. at

70–72.) That court affirmed on February 1, 2019 (Doc. No. 9-7), and the petitioner did not seek

permission to appeal to the Tennessee Supreme Court.




                                                 2

    Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 2 of 7 PageID #: 197
                                  II.     CURRENT PETITION

       In his current habeas petition, dated January 27, 2020, the petitioner asserts two distinct

sets of claims. (Doc. No. 1 at 14–17.) First, he alleges that the ex parte amendment of his criminal

judgments violated his rights under the Sixth and Fourteenth Amendments to the United States

Constitution. (Id. at 14.) And second, he challenges his original convictions on the basis that

reading his indictments to the jury allegedly violated his constitutional rights in several ways. (Id.

at 15–16.)

A.     Second or Successive Petition

       The respondent argues that, because this petition relates to the same conviction under attack

in the petitioner’s previous petition, it is a second or successive petition that must be transferred to

the Sixth Circuit for authorization before this court can consider it. (Doc. No. 10 at 4–5.) It is true

that before this court may consider the merits of any claims made in a “second or successive”

habeas petition, the petitioner must first request and obtain an order from the Sixth Circuit Court

of Appeals authorizing this court to consider it. 28 U.S.C. § 2244(b)(3)(A). But the respondent’s

argument ignores: (1) the fact that an amended judgment was entered in the petitioner’s criminal

case after he filed his prior habeas petition, and (2) the law clearly provides that “the existence of

a new judgment permits a new application to attack the sentence, the conviction, or both.” King v.

Morgan, 807 F.3d 154, 158 (6th Cir. 2015).

       The fact that the petitioner’s new judgment for Count 9 affected only his sentence and not

his actual conviction does not limit his ability to attack his conviction anew. When an intervening

amended judgment increases a petitioner’s sentence, “his incentives change considerably” to

challenge the underlying conviction, and the “judgment-based rule ensures that a court’s choice to

reenter a different judgment does not leave a petitioner unable to raise a now-more-critical

                                                   3

     Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 3 of 7 PageID #: 198
challenge free from the ‘second or successive’ limits.” Id. at 159 (observing that “[s]ince Magwood

[v. Patterson, 561 U.S. 320 (2010)], every circuit but one has agreed that a new judgment after a

resentencing permits the inmate to challenge the original conviction without clearing the second-

or-successive hurdles”); see also Allen v. Westbrooks, 700 F. App’x 406, 408 (6th Cir. 2017)

(describing King as “holding that a habeas petition that challenges a new judgment entered as a

result of a resentencing is not second or successive, even if the new judgment leaves the underlying

conviction undisturbed and the issues in the petition relate to that underlying judgment”). In

summary, “the entry of a new judgment resets the ‘second or successive’ count so that the first

habeas petition challenging a new judgment is not second or successive, even when it challenges

the bases for an undisturbed conviction.” Allen, 700 F. App’x at 409.

       Accordingly, in light of the intervening amended judgment in his criminal case, the

petitioner’s current petition is not a second or successive petition requiring authorization from the

Sixth Circuit to proceed.


B.     Timeliness

       The respondent also asserts that the petitioner’s claims arising from the amended

judgments are time-barred. (Doc. No. 10 at 5–6.) AEDPA imposes a one-year limitations period

for habeas petitions brought by prisoners challenging state-court convictions. 28 U.S.C. § 2244(d).

Under this provision, the limitations period runs from the latest of four enumerated events:

       (A)     the date on which the judgment became final by the conclusion of direct review or
               the expiration of the time for seeking such review;
       (B)     the date on which the impediment to filing an application created by State action in
               violation of the Constitution or laws of the United States is removed, if the applicant
               was prevented from filing by such State action;




                                                 4

     Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 4 of 7 PageID #: 199
        (C)     the date on which the constitutional right asserted was initially recognized by the
                Supreme Court, if the right has been newly recognized by the Supreme Court and
                made retroactively applicable to cases on collateral review; or
        (D)     the date on which the factual predicate of the claim or claims presented could have
                been discovered through the exercise of due diligence.
Id. § 2244(d)(1). Although the running of the period is tolled while any “properly filed” collateral

review petition is pending in state court, id., § 2244(d)(2), the AEDPA tolling provision does not

“revive” an already expired limitations period (i.e., restart the clock); it can only serve to pause a

clock that has not yet fully run. Payton v. Brigano, 256 F.3d 405, 408 (6th Cir. 2001). After the

limitations period is expired, collateral petitions can no longer serve to avoid a statute of limitations

bar. Id.; McClendon v. Sherman, 329 F.3d 490, 493 (6th Cir. 2003).

        The respondent tacitly acknowledges that the petitioner’s limitations period to challenge

his amended judgments did not begin until he learned of them on November 10, 2016. (Doc. No.

10 at 6.) He correctly calculates that 299 days of the petitioner’s 365-day limitations period ran

before the petitioner tolled the limitations period by submitting his collateral motion to the trial

court. (Id.) According to the respondent, the remaining 66 days of the limitations period began to

run again the day after the Tennessee Court of Criminal Appeals issued its February 1, 2019, order

affirming the grant of partial relief. (Id.) Although it seems more likely that the petitioner’s time

did not start running again until 60 days later, when his time to seek review in the Tennessee

Supreme Court expired, 1 that question is not determinative to the outcome of this analysis.


1
  Rule 11(b) of the Tennessee Rules of Appellate Procedure gave the petitioner 60 days to petition
the Tennessee Supreme Court for permission to appeal. The law on this point is not entirely clear
in this circuit, but the current weight of authority indicates that the AEDPA limitations period is
indeed tolled during that appeal window, even though the petitioner did not file such a petition.
See Holbrook v. Curtin, 833 F.3d 612, 618 (6th Cir. 2016) (stating that a petitioner would be
entitled to tolling during appeal window if he had not appealed); Quatrine v. Berghuis, 751 F.
App’x 885, 887 (6th Cir. 2018), cert. denied, 140 S. Ct. 302, 205 L. Ed. 2d 175 (2019)
(acknowledging in inferred reference to Holbrook that “four months after the affirmance, this
Court held in an analogous case that the statute of limitations was tolled” during state appeal
                                                   5

    Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 5 of 7 PageID #: 200
Regardless of whether the petitioner’s remaining 66 days began to run on February 2, 2019, or

April 2, 2019, they expired many months before he signed his current habeas petition on January

27, 2020. 2

        The petitioner did not file a reply disputing the respondent’s timeliness argument, and the

court agrees that the petitioner’s claims are untimely.

                                     III.    CONCLUSION

       For the reasons explained above, this case is DISMISSED as untimely.

       The court must issue or deny a certificate of appealability (COA) when it enters a final

order adverse to a § 2254 petitioner. Rule 11(a), Rules Gov’g § 2254 Cases. A petitioner may not

take an appeal unless a district or circuit judge issues a COA. 28 U.S.C. § 2253(c)(1); Fed. R. App.

P. 22(b)(1). A COA may issue only if the petitioner “has made a substantial showing of the denial

of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the COA must “indicate which specific issue

or issues satisfy the [required] showing . . . .” 28 U.S.C. § 2253(c)(3). A “substantial showing” is

made when the petitioner demonstrates that “‘reasonable jurists could debate whether (or, for that




window); Martin v. Wilson, 110 F. App’x 488 (6th Cir. 2004) (observing that the petitioner had
30 days to appeal the denial of post-conviction relief and that “the petition is still ‘pending’ for
purposes of § 2244(d)(2) during this appeal period”); but see Scarber v. Palmer, 808 F.3d 1093,
1096 (6th Cir. 2015) (holding that petitioner was not entitled to tolling during period in which he
could have sought reconsideration and stating in dicta that “[r]eview of Scarber’s post-conviction
motion ended when the Michigan Supreme Court issued a final order denying his application for
leave to appeal – but only because he had appealed the intermediate court’s earlier final order”);
Quatrine v. Berghuis, No. 14-1323, 2016 WL 1457878, at *2 (6th Cir. Apr. 12, 2016) (“This case
hinges on the issue certified by this court—whether the statute of limitations is statutorily tolled
for the time during which Quatrine could have appealed the denial of his post-conviction motions
for relief from judgment, but did not. The answer is no.”).

2
 Assuming the limitations period began upon the expiration of the petitioner’s 60-day appeal
window, it expired on June 7, 2019.
                                                 6

    Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 6 of 7 PageID #: 201
matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “[A] COA does

not require a showing that the appeal will succeed,” Miller-El, 537 U.S. at 337, but courts should

not issue a COA as a matter of course. Id.

       In this case, the court has determined that the petition is clearly time-barred based on the

date on which the petitioner learned of the amended judgment constituting its predicate. Because

an appeal by the petitioner would not merit further attention, the court DENIES a COA. The

petitioner may, however, seek a COA directly from the Sixth Circuit Court of Appeals. Rule 11(a),

Rules Gov’g § 2254 Cases.

       This is the final order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.



                                                     ____________________________________
                                                     ALETA A. TRAUGER
                                                     UNITED STATES DISTRICT JUDGE




                                                7

    Case 3:20-cv-00088 Document 11 Filed 08/28/20 Page 7 of 7 PageID #: 202
